J-S12030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD DOWD                                :
                                               :
                       Appellant               :   No. 3642 EDA 2018

            Appeal from the PCRA Order Entered November 21, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1205511-1970


BEFORE:       SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                              FILED April 28, 2020

        Donald Dowd (Appellant) appeals, pro se, from the order entered in the

Philadelphia Court of Common Pleas, dismissing as untimely filed his third

petition for collateral relief filed pursuant to the Post Conviction Relief Act1

(PCRA). On appeal, Appellant argues (1) the PCRA’s timing requirements were

not intended to preclude a court’s jurisdiction; (2) his due process rights were

violated when the trial court sentenced him to life imprisonment without

identifying the “legislative pamphlet statute” authorizing the sentence;2 and



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   Appellant’s Brief at 9.
J-S12030-20



(3) his sentence of life imprisonment violated the ex post facto clause because

it was not authorized by law. We affirm.

        The relevant facts and procedural history underlying this appeal are as

follows. In September of 1973, Appellant was convicted by a jury of first-

degree murder and criminal conspiracy,3 for his role in the “‘execution style’

killing” of two members of a “so called ‘radical revolutionary’ group[,]” the

People’s    Liberation    Army,    of   which    Appellant   was   also   a   member.

Commonwealth v. Dowd, 2261 EDA 2005 (unpub. memo. at 1) (Pa. Super.

2006). On June 18, 1974, he was sentenced to an aggregate term of life

imprisonment. Appellant filed a direct appeal to the Pennsylvania Supreme

Court, which affirmed his judgment of sentence on February 28, 1977, and

the United States Supreme Court subsequently denied his petition for writ of

certiorari. Commonwealth v. Dowd, 372 A.2d 705 (Pa. 1977), cert. denied,

434 U.S. 970 (1977).

        On June 16, 1993, Appellant filed a pro se PCRA petition, which was

dismissed by the PCRA court on March 18, 1999.                On appeal, this Court

vacated the order denying relief and remanded for further proceedings in light

of the fact that PCRA counsel ignored an order by the PCRA court to amend

Appellant’s pro se petition.        Commonwealth v. Dowd, 1230 EDA 1999

(unpub. memo. at 2-3) (Pa. Super. 2000). The Commonwealth filed a petition



____________________________________________


3   18 Pa.C.S. §§ 903(a), 2502(a).


                                           -2-
J-S12030-20



for review in the Supreme Court, which was denied on November 13, 2001.

Commonwealth v. Dowd, 125 EAL 2001 (Pa. 2001).

       Upon remand, new counsel was appointed and filed a supplemental

petition, which the PCRA court dismissed on July 7, 2005. On appeal, this

Court, once again, remanded the matter to the PCRA court because Appellant

submitted pro se filings asserting, inter alia, the ineffective assistance of PCRA

counsel.4 Dowd, 2261 EDA 2005 (unpub. memo. at 5). Upon remand, new

counsel was appointed and filed another amended petition, which the PCRA

court denied.      This Court affirmed in a 32-page memorandum, and the

Pennsylvania Supreme Court denied allocator review.         Commonwealth v.

Dowd, 2261 EDA 2005 (unpub. memo.) (Pa. Super. 2010), appeal denied,

639 EAL 2010 (Pa. 2011). In May of 2013, Appellant filed a petition for writ

of habeas corpus, which the PCRA court construed to be another PCRA petition

and dismissed as untimely filed on April 5, 2017. Appellant did not appeal

from that order.



____________________________________________


4 The panel remanded the appeal pursuant to this Court’s decision in
Commonwealth v. Battle, 879 A.2d 266, 268-70 (Pa. Super. 2005) (when
appellant represented by counsel files pro se petition for remand alleging
ineffectiveness of PCRA counsel, counsel is required to file petition for remand
addressing and evaluating appellant’s ineffectiveness claims). However, that
decision was later abrogated by the Pennsylvania Supreme Court in
Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011) (abrogating
Battle, and holding “the proper response to any pro se pleading is to refer
the pleading to counsel, and to take no further action on the pro se pleading
unless counsel forwards a motion”).



                                           -3-
J-S12030-20



       Appellant filed the present PCRA petition, pro se, on May 22, 2018. On

July 5th, the PCRA court issued notice of its intent to dismiss the petition as

untimely filed without first conducting an evidentiary hearing pursuant to

Pa.R.Crim.P. 907, and Appellant filed a pro se objection on September 24th.

Thereafter, on November 21, 2018, the PCRA court dismissed Appellant’s

petition. This timely appeal followed.5

       Appellant frames his three questions on appeal as follows:

       I. Whether [42 Pa.C.S. §] 9545(b)’s time limits are jurisdictional
       or dicta and are based on statutory analysis, and did the legislative
       history of [Section] 9545(b) intend the Post Conviction Relief Act
       time limits to effect the PCRA court[’]s jurisdiction?

       II. Was it a violation of the due process under Amendment V, and
       XIV to the U.S. Constitution, and due course of law of the
       Commonwealth of Pa., and fraud for the trial court to sentence
       Appellant to life imprisonment without stating in the record what
       specific general assembly pamphlet statute within the Sentencing
       Code authorized the court to impose the sentence of life
       imprisonment?

       III.   Whether the trial court violated the ex post facto
       constitutional laws of both federal and state, since Appellant was
       not given a sentence over the statutory maximum not authorized
       by law?

Appellant’s Brief at 4.

       Our standard of review of an order denying PCRA relief is well-

established.     “[W]e examine whether the PCRA court’s determination ‘is

supported by the record and free of legal error.’”          Commonwealth v.

____________________________________________


5The PCRA court did not direct Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -4-
J-S12030-20



Mitchell,     141    A.3d    1277,    1283–84       (Pa.    2016)    (citation     omitted).

Furthermore, “[t]he PCRA court’s findings will not be disturbed unless there is

no support for the findings in the certified record.” Commonwealth v. Cruz,

223 A.3d 274, 277 (Pa. Super. 2019) (citation omitted).

         The statutory requirement that a PCRA petition be filed within one year

of the date the judgment of sentence becomes final is both “mandatory and

jurisdictional in nature[,]” and a PCRA court may not ignore the untimeliness

of   a    petition   to   address    the   merits   of     the   issues   raised    therein.

Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2013). See also 42

Pa.C.S. § 9545(b)(1). Here, Appellant’s judgment of sentence was final on

November 28, 1977, when the United States Supreme Court denied

Appellant’s petition for writ of certiorari from his direct appeal.                Thus, the

present petition, filed more than 40 years later, is facially untimely.6 See

42 Pa.C.S. § 9545(b)(1).

         Nevertheless, an untimely petition may be considered if one of the three

____________________________________________


6 We note that when the Section 9545 timing requirements were enacted in
1995, the statute provided a grace period for those petitioners whose
judgments of sentence were final before the effective date of the Act,
permitting them to file a first PCRA within one year of the act’s effective date,
or no later than January 16, 1997. Commonwealth v. Williams, 828 A.2d
981, 987 n.9 (Pa. 2003), citing Section 3(1) of the Act of Nov. 17, 1995
(Spec.Sess. No. 1) P.L. 1118, No. 32, found as a note to 42 Pa.C.S. §§ 9542,
9543, 9544, 9545, and 9546. Because the present petition is Appellant’s
third, and was filed after the January 1997 extended deadline, Appellant
cannot benefit from the grace period.




                                           -5-
J-S12030-20



timeliness exceptions applies.         See 42 Pa.C.S. § 9545(b)(1)(i)-(iii).7    A

petition invoking one of the exceptions must be filed “within one year of the

date the claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

        In his first issue, Appellant argues that, in enacting the time limitations

in Section 9545(b), “the legislature did not intend the deadlines . . . to affect

the PCRA Courts[’] jurisdiction,” as evident in the statute’s “plain language as

well as its legislative history[.]”8 Appellant’s Brief at 8. Rather, he contends
____________________________________________


7   The PCRA provides, in relevant part:

        Any petition under this subchapter, including a second or
        subsequent petition, shall be filed within one year of the date the
        judgment becomes final, unless the petition alleges and the
        petitioner proves that:

          (i) the failure to raise the claim previously was the result of
          interference by government officials with the presentation of
          the claim in violation of the Constitution or laws of this
          Commonwealth or the Constitution or laws of the United
          States;

          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or the
          Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to
          apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

8Although this claim was not included in Appellant’s May 2018, pro se PCRA
petition, Appellant did raise it in his response to the PCRA court’s Rule 907
notice. Appellant’s Objection to this Court’s Notice of Intent to Dismiss his
Post-Conviction Relief Act Petition (PCRA) as Time Barred Filed Pursuant to
Pa.R.Crim.P. 907, 9/24/18, at 1-3.

                                           -6-
J-S12030-20



“this Court should stop the perpetration of . . . dicta[, in two decisions of the

Pennsylvania Supreme Court, which state] that the deadlines in § 9545(b) are

jurisdictional.” Id. Although Appellant does not specifically invoke a timing

exception, he implies that this argument constitutes a newly discovered fact

that he, as an incarcerated petitioner, could not have ascertained by the

exercise   of   due diligence,   and   requests   a   hearing   “consistent   with

Commonwealth v. Burton, 158 A.3d 618[ (Pa. 2017)].” See id. at 9.

      Appellant is entitled to no relief.    First, absent his bald allegation,

Appellant fails to provide any support for this contention that the “plain

language as well as [the] legislative history” of Section 9545 establishes that

the legislature did not intend for the timing requirements to affect a PCRA

court’s jurisdiction. See Appellant’s Brief at 8. “[I]t is an appellant’s duty to

present arguments that are sufficiently developed for our review[, supported]

with pertinent discussion, with references to the record and with citations to

legal authorities.” Commonwealth v. Jezzi, 208 A.3d 1105, 1109–10 (Pa.

Super. 2019) (citation omitted). On that basis alone, we could conclude this

claim is waived. See id.

      Furthermore, even if we determined Appellant’s argument was

sufficiently developed, the Supreme Court’s decision in Burton does not

provide Appellant with an avenue for relief.      In Burton, the Pennsylvania

Court held that for purposes of the PCRA’s timing requirements, “the

presumption that information of public record cannot be considered ‘unknown’

for purposes of proving the newly-discovered facts exception . . . does not

                                       -7-
J-S12030-20



apply to pro se prisoner petitioners[.]” Burton, 158 A.3d at 620. To the

extent Appellant argues the “fact” that the legislature did not intend for the

Section 9545 timing requirements to affect a court’s jurisdiction was

previously unknown to him, he fails to state when he learned of this “new fact”

and why he could not have learned of it earlier with the exercise of due

diligence.9   See 42 Pa.C.S. § 9545(b)(1)(ii), (2).       Thus, Appellant has not

demonstrated his first claim meets a Section 9545(b) timing exception.

        Second, Appellant contends the trial court imposed his sentence of life

imprisonment without “statutory authorization.”          Appellant’s Brief at 10.

Indeed, he claims the court “failed to enter into the record on the Indictment,

the Docket, what if any Pamphlet Law, Session Law it used to sentence

Appellant under[.]” Id. Furthermore, Appellant notes the prior statute which

governed his sentencing, 18 P.S. § 4071, was found to be unconstitutional in

1972.10     With regard to the timeliness of this claim, Appellant insists a

challenge to the legality of a sentence “has no time-bar and is non-

waivable[.]” Id. at 13.

        The PCRA court rejected this argument as follows:

        It is well settled that a legality of sentence claim is subject to the
        time bar of the PCRA. Commonwealth v. Fahy, 737 A.2d 214,
        223 (Pa. 1999); Commonwealth v. Miller, 102 A.3d 988, 995
        (Pa. Super. 2014). In order for this Court to address [Appellant’s]
____________________________________________


9   Indeed, the time limitations in Section 9545 have been in effect since 1996.

10We note that although Appellant was sentenced in June of 1974, he
committed the murder in November of 1970, before the enactment of
Pennsylvania’s Crimes Code on December 6, 1972.

                                           -8-
J-S12030-20


      legality of sentence claim in an untimely petition, [Appellant] must
      first successfully invoke an exception to the time bar. In the
      instant case, [Appellant] failed to invoke an exception to the time
      bar, this Court has no jurisdiction over the legality of sentence
      claim.

PCRA Ct. Op., 3/29/19, at 4.

      We agree. Appellant’s assertion that a challenge to the legality of his

sentence is not subject to the Section 9545 timing requirements has been

rejected by the Courts of this Commonwealth. See Fahy, 737 A.2d at 223;

Miller, 102 A.3d at 995. Because Appellant did not establish his sentencing

argument fits within one of the § 9545(b) timing exceptions, this claim fails.

      Appellant’s third issue appears to be a continuation of his second. He

maintains that the “imposition of a more severe sentence based on a statute

that was amended after the act was committed, but prior to the result of the

act, violated the Ex Post Facto prohibition.” Appellant’s Brief at 14. However,

Appellant did not include an ex post facto argument in either his pro se

petition, or response to the court’s Rule 907 notice. Accordingly, it is waived

for our review. See Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa.

2004) (“[P]ermitting a PCRA petitioner to append new claims to the appeal

already on review would wrongly subvert the time limitation and serial petition

restrictions of the PCRA[;] the proper vehicle for raising this claim is . . . a

subsequent PCRA petition.”). Moreover, Appellant also fails to explain how

this claim meets one of the timing exceptions in Section 9545(b)(1).

Accordingly, no relief is warranted.

      Order affirmed.


                                       -9-
J-S12030-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2020




                          - 10 -